                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BIANCA BUCANO,                            :   CIVIL ACTION NO. 3:16-CV-1607
                                          :
                   Petitioner             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
SUPERINTENDENT SMITH,                     :
                                          :
                   Respondent             :

                                      ORDER

      AND NOW, this 3rd day of January, 2019, upon consideration of the court’s

order (Doc. 25) of November 19, 2018, wherein the court adopted, without objection,

the report and recommendation (Doc. 24) of Magistrate Judge Joseph F. Saporito,

Jr., and denied Bucano’s petition (Doc. 1) for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2254, and further upon consideration of Bucano’s motion (Doc. 26) to

oppose the court’s order and request for review, wherein Bucano asks the court to

reopen this case and asserts that she did not receive and has never received a copy

of the report and recommendation dated October 16, 2018,1 and thus did not have

an opportunity to object thereto, and the court crediting Bucano’s assertion in view

of her diligence throughout the course of this litigation and a recent lockdown of

state correctional facilities in the Commonwealth which impacted inmate access



      1
        The court’s prior order (Doc. 25) erroneously identified the report and
recommendation as having been filed on September 25, 2012. The correct filing
date as reflected on the court’s Case Management/Electronic Case Files system is
October 16, 2018.
to mail, and concluding that, in the interest of justice, it is appropriate to vacate the

court’s prior order, reopen this case, and allow Bucano an opportunity to object to

Judge Saporito’s report and recommendation, it is hereby ORDERED that:

      1.     The court’s order (Doc. 25) of November 19, 2018, is VACATED.

      2.     The Clerk of Court is directed to mail a copy of Judge Saporito’s report
             (Doc. 24) of October 16, 2018, to Bucano together with a copy of this
             order.

      3.     Bucano shall have until Wednesday, January 23, 2019, to file any
             objections to the report and recommendation.

      4.     Respondent may file a brief in opposition to any objections filed by
             Bucano in accordance with the Local Rules of Court.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
